CARDAND, Circuit Judge
(dissenting). The alleged libelous article was published in October, 1913, and a portion of the same was an excerpt from a letter of the Assistant Secretary of the Interior. The excerpt charged Johnson with the misuse of government money in the defense of one Cruz. On April 21, 1914, the Acting Secretary of the Interior approved the recommendation of the Commissioner of Indian Affairs that Johnson’s account for expenses in the Cruz case be allowed. At the trial counsel for Johnson offered in evidence the record showing this allowance. It was objected to as incompetent, but no exception was taken. Counsel for Robinson, however, requested the court to charge the jury as follows:
“The court instructs the jury that in making up your verdict in this case you will not consider the evidence offered and introduced by the plaintiff that plaintiff’s accounts concerning the Juan Oruz trial were passed upon and approved by the Department of the Interior after the’ publication of the article in question; such accounts being approved during the year 1914.”
This request was refused, and an exception taken to the ruling. The record was not admissible on the question of good faith, as it was not in existence when the alleged libel was published. It is said that it was admissible on the question of malice. December 14, 1914, three days before the trial of the case, Robinson filed an amended answer, asserting the truth of the libel. The trial court, in reference to the refusal of the charge requested, charged the jury as follows:
“I may say to you in regard to instruction No. 10 in reference to the review of approval of these accounts of the plaintiff, I have noted the reason on the instruction as to why I did not give it. So far as these matters were transpiring and were matters of public record in the Department of the Interior at Washington when this amended answer was filed, this defendant had notice, or could have had notice, of the public files at Washington at that time, show*676ing what had been done in reference to this matter, before this answer was filed, and it was for that reason I refused it, and it was for that reason alone that I let the testimony in originally. So you will understand my position. If this had all happened after the answer was filed, the testimony would have been clearly incompetent, in my judgment.”
The court said in the charge that the defendant had notice, or could have had notice, of the record at the time the amended answer was filed. There was no evidence that the defendant had actual notice of the record, nor was it constructive notice. I am unaware of any rule of law that would have required the defendant to search the records at Washington before amending his answer. Nothing was said to the jury by the court as to the subject concerning which the court held the record to, be admissible, and the jury no doubt considered the evidence as bearing either upon the question of good faith in connection with the original publication or as to the falsity of the charge. I think the evidence was clearly inadmissible, and it must have been prejudicial.
For this reason, I think the case should be reversed, and a new trial ordered.